DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/7/2022, with respect to the rejection(s) of claim(s) 40-58 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chein et al. U.S. Patent 10,917,259.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chein et al. U.S. Patent 10,917,259.
Regarding claims 40, 48 and 55, Chein discloses a device comprising: memory (e.g. Fig. 1-6); and a processor connected to the memory, the processor configured to: control a controllable thermostat at a location according to a predefined schedule (e.g. current/predefined climate control setting) (e.g. col. 2-3, lines 28-67 and 1-28; col. 18-19, lines 57-67 and 1-33; Fig. 1-6); detect a wearable device worn by a user at the location (e.g. col. 2-3, lines 28-67 and 1-28; col. 18-19, lines 57-67 and 1-33; Fig. 1-6); receive geographical data indicative of a geographical location of the user, the geographical data being measured by a user sensor at the wearable device (e.g. col. 2-3, lines 28-67 and 1-28; col. 18-19, lines 57-67 and 1-33; Fig. 1-6); and override the predefined schedule (e.g. change/adjust climate control settings) based on the geographical data to control the controllable thermostat to operate according to the geographical data (e.g. col. 2-3, lines 28-67 and 1-28; col. 18-19, lines 57-67 and 1-33; Fig. 1-6).
 	Regarding claims 41, 49 and 56, Chein discloses the device of claim 40, wherein the controllable thermostat comprises a heating unit, an air conditioner, or both a heating unit and an air conditioner, and wherein a preset temperature for the controllable thermostat is stored at the memory (e.g. col. 2-3, lines 28-67 and 1-28; col. 18-19, lines 57-67 and 1-33; Fig. 1-6).
 	Regarding claims 42 and 50, Chein discloses the device of claim 40 further comprising a thermostat sensor, wherein the processor is configured to control the controllable thermostat according to the thermostat sensor (e.g. col. 2-3, lines 28-67 and 1-28; col. 18-19, lines 57-67 and 1-33; Fig. 1-6).
 	Regarding claims 43, 51 and 58, Chein discloses the device of claim 40, wherein the user sensor at the wearable device includes a global positioning system (e.g. col. 2-3, lines 28-67 and 1-28; col. 18-19, lines 57-67 and 1-33; Fig. 1-6).
 	Regarding claims 44, 52 and 58, Chein discloses the device of claim 40, wherein the processor is further configured to receive physiological data indicative of a physiological aspect of the user, the physiological data being measured by the user sensor at the wearable device, and override the predefined schedule based on the physiological data to control the controllable thermostat to operate according to the physiological data (e.g. col. 2-3, lines 28-67 and 1-28; col. 18-19, lines 57-67 and 1-33; col. 26-27, lines 61-67 and 1-3; Fig. 1-6). 
 	Regarding claims 45 and 53, Chein discloses the device of claim 44, wherein the user sensor at the wearable device determines user heart rate, user temperature, or both user heart rate and user temperature (e.g. col. 2-3, lines 28-67 and 1-28; col. 18-19, lines 57-67 and 1-33; col. 26-27, lines 61-67 and 1-3; Fig. 1-6).
 	Regarding claims 46 and 54, Chein discloses the device of claim 44, wherein the geographical data includes user travel speed or user motion, or both user travel speed and user motion (e.g. col. 2-3, lines 28-67 and 1-28; col. 18-19, lines 57-67 and 1-33; col. 26-27, lines 61-67 and 1-3; Fig. 1-6).
 	Regarding claim 47, Chein discloses the device of claim 40 further comprising a communications unit to connect to a server configured to store the physiological data (e.g. col. 2, lines 13-27).
 	Regarding claim 57, Chein discloses the server of claim 55 further comprising a communications unit connected to the processor, the communications unit to communicate with a device at the controllable thermostat, communication with the device including the physiological data (e.g. col. 2-3, lines 28-67 and 1-28; col. 18-19, lines 57-67 and 1-33; col. 26-27, lines 61-67 and 1-3; Fig. 1-6).

Relevant Prior Art
Baker et al. U.S. PGPub 2016/0054023 discloses a device configured to: control a controllable thermostat at a location (e.g. pg. 11, ¶88; pg. 12, ¶96); detect a wearable device worn by a user at the location (e.g. pg. 11, ¶88; pg. 12, ¶96); receive geographical data indicative of a geographical location of the user, the geographical data being measured by a user sensor at the wearable device (e.g. pg. 11, ¶88; pg. 12, ¶96); and override the predefined schedule based on the geographical data to control the controllable thermostat to operate according to the geographical data (e.g. pg. 11, ¶88; pg. 12, ¶96).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
June 28, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116